Name: Commission Regulation (EEC) No 2302/89 of 28 July 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/10 Official Journal of the European Communities 29. 7. 89 COMMISSION REGULATION (EEC) No 2302/89 of 28 July 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application November 1985 laying down detailed rules for the calculation of monetary compensatory amounts Q, as last amended by Regulation (EEC) No 2301 /89 (8), provide for the utilization and publication of certain conversion rates used to fix or, where appropriate, adjust the monetary compensatory amounts ; whereas the rates in question should be specified and Annex III to Regulation (EEC) No 1876/89 should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 2186/89 (4); Whereas Annex III to Regulation (EEC) No 1876/89 species the conversion rates to be used where Article 10 of Regulation (EEC) No 1677/85 applies ; whereas Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2300/89 (6), and the last paragraph of Article 3 of Commission Regulation (EEC) No 3153/85 of 11 HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1876/89 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 31 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 182, 3. 7. 1987, p. 1 . (3) OJ No L 188, 1 . 7. 1989, p. 1 . (4) OJ No L 213, 24. 7. 1989, p. 1 . (0 OJ No L 310, 21 . 11 . 1985, p. 1 . (6) See page 8 of this Official journal . (7) OJ No L 310, 21 . 11 . 1985, p. 4. (*) See page 9 of this Official Journal . No L 220/ 1129 . 7. 89 Official Journal of the European Communities ANNEX ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 ECU 1 Lit 100 £ 1 £ Irl 1 Bfrs/Lfrs 48,2869 2,87763 64,1530 55,2545 Dkr 8,93007 0,532182 11,8643 10,2187 DM 2,34113 0,139518 3,11038 2,67895 FF 7,85183 0,467925 10,4318 8,98483 F1 2,63785 0,157201 3,50459 3,01849 £ Irl 0,873900 0,0520800 1,16105  £ 0,752684 0,0448560  0,861293 Lit 1 678,01  2 229,37 1 920,14 Dr 200,854 11,9698 266,850 229,836 Esc 193,985 11,5604 257,724 221,976 Pta 145,718 8,68398 193,598 166,744'